Title: To James Madison from James Taylor, 27 April 1807
From: Taylor, James
To: Madison, James



Dear Sir,
Belle Vue Kentucky 27th. Apl 1807

Genl. Carbery expecting to be in the City of Washington has been good enough to take charge of a package for me to you.
I beg leave to introduce the Genl. to your acquaintance.  He has resided in our Village for the most part of a year, since which there has been the strictest intimacy between us as well as between our families.  I flatter my self you will be pleased with him as I think he is very much of a gentleman and a man of information.
I pray you to accept my best wishes and believe me to be with Great respect and esteem, yr. friend &c.

James Taylor

